                1     LAW OFFICE OF JEFFREY D. FULTON
                      Jeffrey D. Fulton (Bar No. 206466)
                2     2150 River Plaza Drive, Suite 260
                      Sacramento, California 95833
                3     Telephone: (916) 993-4900
                      Facsimile: (916) 441-5575
                4     E-Mail: JFulton@JFultonLaw.com

                5     BRELSFORD ANDROVICH & WHITE
                      R. Parker White (Bar No. 95579)
                6     William L. Brelsford, Jr. (Bar No. 202839)
                      1001 G Street, Suite 301
                7     Sacramento, California 95814
                      Telephone: (916) 449-1300
                8     Facsimile: (916) 449-1320
                      E-Mail: WBrelsford@pwb-attorneys.com
                9
                      Attorneys for Plaintiff
               10     JESSICA HAGERTY

               11     [Additional counsel listed on next page]

               12
                                                     UNITED STATES DISTRICT COURT
               13
                                 EASTERN DISTRICT OF CALIFORNIA – SACRAMENTO DIVISION
               14

               15     JESSICA HAGERTY                              CASE NO: 2:19-CV-00740-KJM-DB
               16                       Plaintiff,                 JOINT STIPULATION AND ORDER RE
                                                                   BRIEFING SCHEDULE FOR MOTION FOR
               17           v.                                     CLASS CERTIFICATION
               18     REAL PAGE UTILITY MANAGEMENT,                [ASSIGNED TO JUDGE KIMBERLY J.
                      VINEYARD GATE APARTMENT                      MUELLER, COURTROOM 3, FOR ALL
               19     COMPLEX, FPI MANAGEMENT,                     MATTERS EXCEPT DISCOVERY]
               20                       Defendants.                Complaint Filed: March 20, 2019
                                                                   Case Removed: April 30, 2019
               21                                                  Trial Date:      Not Yet Set
               22

               23

               24

               25

               26

               27

               28
   L AW O FFICE OF                                      JOINT STIPULATION AND ORDER
J EFFREY D. F ULTON
                1     FOLEY & LARDNER LLP
                      Jaikaran Singh (Bar No. 201355)
                2     3579 Valley Centre Drive, Suite 300
                3     San Diego, CA 91230
                      Telephone: (858) 847-6700
                4     Facsimile: (858) 792-6773
                      Email:
                5     jsingh@foley.com
                      vgoldsmith@foley.com
                6

                7     Attorneys for Defendants:
                      REAL PAGE UTILITY MANAGEMENT, INC. & VINEYARD GATE, LLC.
                8
                      WILKE, FLEURY, HOFFELT, GOULD & BIRNEY, LLP
                9     Dan Baxter (Bar No. 203862)
                      Bianca S. Samuel (Bar No. 278231)
              10      400 Capitol Mall, Twenty-Second Floor
              11      Sacramento, CA 95814
                      Ph: (916) 441-2430
              12      Fx: (916) 442-6664
                      Email:
              13      gguthrie@wilkefleury.com
                      dbaxter@wilkefleurey.com
              14      bsamuel@wilkefleury.com
              15
                      Attorneys for Defendant:
              16      FPI MANAGEMENT, INC.

              17

              18

              19

              20

              21

              22

              23

              24

              25

              26

              27

              28
                                                                   1
   L AW O FFICE OF                                    JOINT STIPULATION AND ORDER
J EFFREY D. F ULTON
                1     TO THE COURT, ALL PARTIES, AND THEIR ATTORNEYS OF RECORD:

                2            Plaintiff, Jessica Hagerty (“Plaintiff”) and Defendants RealPage Utility Management

                3     (“RUM”), Vineyard Gate, LLC, erroneously sued as Vineyard Gate Apartment Complex

                4     (“Vineyard”), and FPI Management (“FPI”) (collectively “the Parties”), by and through their

                5     respective counsel of record, hereby STIPULATE that good cause exists to respectfully request

                6     that the Court amend the Parties’ briefing schedule and continue the deadlines pertaining to

                7     Plaintiff’s Motion for Class Certification under Rule 23 of the Federal Rules of Civil Procedure

                8     for the following reasons:

                9            WHEREAS, Plaintiff’s lawsuit was filed on March 20, 2019.

              10             WHEREAS, Defendant timely RUM removed the case to this Court on April 30, 2019.

              11             WHEREAS, Defendants RUM and FPI filed their respective Motions to Dismiss pursuant

              12      to Rule 12(b)(6) of Federal Rules of Civil Procedure, which were heard on August 9, 2019.

              13             WHEREAS, the Court also conducted its scheduling conference on August 9, 2019.

              14             WHEREAS, on August 12, 2019, the Court issued its scheduling order setting a briefing

              15      schedule for Plaintiff’s Motion for Class Certification as follows: Plaintiff to file her motion on

              16      or before February 28, 2020; Oppositions to be filed on or before April 30, 2020; and Reply

              17      briefs to be filed on or before June 1, 2020. The hearing on Plaintiff’s motion is set for June 26,

              18      2020, at 10:00 a.m.

              19             WHEREAS, the Parties completed Initial Disclosures as ordered by the Court.

              20             WHEREAS, the Parties have engaged in written discovery and depositions have

              21      commenced.

              22             WHEREAS, a key deposition noticed by Plaintiff just recently completed on February 12,

              23      2020, due to calendaring issues and witness availability.

              24             WHEREAS, the deposition of Plaintiff was rescheduled to and commenced on

              25      February 6, 2020, due to calendaring issues of counsel. Plaintiff’s deposition has not yet been

              26      completed and the Parties are working to identify a date in the next few weeks to complete her

              27      deposition.

              28
                                                                         2
   L AW O FFICE OF                                       JOINT STIPULATION AND ORDER
J EFFREY D. F ULTON
                1
                                WHEREAS, the Parties are still awaiting rulings on the pending Motions to Dismiss.
                2
                                WHEREAS, this is the Parties’ first request for an order revising the class certification
                3
                      hearing date and briefing schedule, which the Parties worked diligently to avoid making until a
                4
                      time when it was clear that they would require additional time to complete class certification
                5
                      discovery and adequately prepare their respective briefing;
                6
                                WHEREAS, the Parties do not anticipate the need for additional time beyond this request.
                7
                                NOW THEREFORE, IT IS HEREBY STIPULATED AND AGREED, between the
                8
                      Parties, subject to Court approval, that the hearing on Plaintiff’s motion for class certification shall
                9
                      be set for July 24, 2020, at 10:00 a.m., or for such other later date that this Court finds just and
              10
                      proper.
              11
                                IT IS FURTHER STIPULATED AND AGREED, subject to Court approval, that Plaintiff
              12
                      shall have up to and including March 30, 2020, to file and serve her motion for class certification;
              13
                      Defendants shall have up to and including May 29, 2020, to file and serve their respective
              14
                      oppositions to Plaintiff’s motion for class certification; and Plaintiff shall have up to and including
              15
                      June 30, 2020, to file and serve her reply in support of class certification.
              16

              17
                       DATE: February 14, 2020                   LAW OFFICE OF JEFFREY D. FULTON
              18

              19
                                                                 By:/s/ Jeffrey D. Fulton _____________________
              20                                                     JEFFREY D. FULTON
                                                                     Attorneys for Plaintiff
              21                                                     JESSICA HAGERTY
              22

              23       DATE: February 14, 2020                   FOLEY & LARDNER LLP

              24
                                                                 By: /s/ Jaikaran Singh _______________________
              25                                                      JAIKARAN SINGH
                                                                     Attorneys for Defendant
              26                                                     REAL PAGE UTILITY MANAGEMENT, INC.,
                                                                     & VINEYARD GATE, LLC
              27

              28
                                                                          3
   L AW O FFICE OF                                        JOINT STIPULATION AND ORDER
J EFFREY D. F ULTON
                1                                               WILKE, FLEURY, HOFFELT,
                       DATED: February 14, 2020                 GOULD & BIRNEY, LLP
                2

                3                                               By: /s/ Dan Baxter
                                                                        DAN BAXTER
                4                                                       Attorneys for Defendant
                                                                        FPI MANAGEMENT, INC.
                5

                6

                7                                                  ORDER
                8

                9            IT IS ORDERED that the hearing on Plaintiff’s motion for class certification is set for July

              10      24, 2020, at 10:00 a.m.

              11             IT IS FURTHER ORDERED that Plaintiff shall file and serve her motion for class

              12      certification on or before March 30, 2020; Defendants shall file and serve their oppositions on or

              13      before May 29, 2020; and Plaintiff shall file and serve her reply in support of class certification on

              14      or before June 30, 2020.

              15             IT IS SO ORDERED.

              16      DATED: February 26, 2020.

              17

              18

              19

              20

              21

              22

              23

              24

              25

              26

              27

              28
                                                                         4
   L AW O FFICE OF                                       JOINT STIPULATION AND ORDER
J EFFREY D. F ULTON
